                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SHALAMON DUKE,
                                                                                         Case No. 19-cv-6327-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER RE DECLARATION IN
                                                                                         SUPPORT OF MOTION TO SEAL
                                  10     CITY COLLEGE OF SAN FRANCISCO,
                                         et al.,                                         Re: Dkt. No. 106
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On May 7, 2021, defendant filed a motion to seal the entirety of plaintiff’s journal.

                                  15   See Dkt. 103. On May 17, 2021, the court entered an order granting defendant’s motion

                                  16   for summary judgment, and in the order, it noted that plaintiff had not yet filed a

                                  17   supporting declaration explaining why the motion to seal should be granted, as required

                                  18   by Civil Local Rule 79-5(e)(1). See Dkt. 104 at 14. The court gave plaintiff’s counsel until

                                  19   May 24, 2021 to file the supporting declaration. Id.

                                  20          On May 23, 2021, plaintiff’s counsel filed a supporting declaration. See Dkt. 106.

                                  21   However, rather than providing reasons why the journal should be sealed, the declaration

                                  22   relied on the conclusory statement that “[i]nsofar as each page of the document in

                                  23   question is designated ‘confidential,’ it is properly sealable.” Dkt. 106, ¶ 6.

                                  24          Civil Local Rule 79-5(d)(1)(A) expressly states that “[r]eference to a stipulation or

                                  25   protective order that allows a party to designate certain documents as confidential is not

                                  26   sufficient to establish that a document, or portions thereof, are sealable.” Rather, the

                                  27   supporting declaration must provide substantive reasons as to why the document should

                                  28   be sealed.
                                  1           The court gives plaintiff’s counsel one final opportunity to demonstrate why

                                  2    plaintiff’s journal should be sealed. Plaintiff’s counsel shall have until Tuesday, June 1,

                                  3    2021, to file a revised supporting declaration in accordance with Civil Local Rule 79-5

                                  4    providing reasons why plaintiff’s journal should be sealed. If sufficient reasons are not

                                  5    provided, the motion to seal will be denied and the journal will be filed on the public

                                  6    docket.

                                  7           IT IS SO ORDERED.

                                  8    Dated: May 25, 2021

                                  9                                                     /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
